          Case 1:19-cv-01478-NONE-SAB Document 32 Filed 04/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MEHER PATEL,                                         Case No. 1:19-cv-01478-DAD-SAB

12                   Plaintiff,                           ORDER REQUIRING PARTIES TO FILE
                                                          DISPOSITIONAL DOCUMENTS AND
13           v.                                           VACATING ALL DATES AND MATTERS

14   LOGISTICARE SOLUTIONS, LLC, et al.,                  (ECF No. 31)

15                   Defendants.                          THIRTY DAY DEADLINE

16

17          On April 28, 2020, a notice of settlement was filed informing the Court that the parties

18 have reached settlement resolving this action.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents within thirty (30) days of the date of

22                  entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        April 28, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
